Citation Nr: 0618926	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-11 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David W. Glasser, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had 
not been received to reopen a claim of service connection for 
PTSD. 

A hearing was held at the RO in April 2006 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  After the hearing, the Board received additional 
evidence in support of the claim, along with a written waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2005).

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for PTSD.  However, 
additional evidentiary development is necessary prior to 
further appellate consideration.  Therefore, the issue of 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied an 
original claim of entitlement to service connection for PTSD.  
Although the veteran was notified of this decision in a 
November 1994 letter, he did not perfect an appeal; thus, the 
decision is final.  

2.  In an August 1996 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for PTSD.  Although the veteran was notified of 
this decision in an August 1996 letter, he did not perfect an 
appeal; thus, the decision is final.  

3.  Evidence submitted since the last final rating decision 
in August 1996 includes a lengthy stressor statement as well 
as medical evidence of a current diagnosis of PTSD.  This 
evidence relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the August 1996 rating decision 
denying service connection for PTSD is new and material, and 
the veteran's claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional direction with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that in the context of a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a VCAA notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, in an October 2001 letter, the RO satisfied the 
notice requirements set forth at 38 U.S.C.A. § 5103, in that 
it advised the veteran of the information and evidence needed 
to substantiate a claim of service connection, including what 
part of the evidence he was to provide, and what part VA 
would seek to obtain on his behalf.  The letter also advised 
the veteran to submit or identify any additional evidence he 
felt would support his claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2005).  

In addition, the letter satisfied the requirements mandated 
by the Court in Kent in that the veteran was advised that new 
and material evidence was required to reopen his claim of 
service connection for PTSD.  Specifically, the RO noted that 
his claim had been previously denied and that in order to 
reopen it, he had to submit detailed information regarding 
his in-service stressors.  

The Board acknowledges that the October 2001 letter does not 
specifically satisfy the additional requirements delineated 
by the Court in Dingess/Hartman.  Nonetheless, the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies have resulted in prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

In any event, in light of the Board's favorable decision that 
new and material evidence has been submitted, any failure to 
notify the veteran of each Dingess/Hartmann element is 
obviously harmless error.  For similar reasons, the Board 
finds that no additional development action is necessary, 
prior to addressing the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  

Background

The veteran's service medical records are negative for 
complaints or findings of PTSD.  At his May 1970 military 
separation medical examination, the veteran reported a 
history of frequent trouble sleeping and depression or 
excessive worry, but no psychiatric disorder was identified.  

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from August 1968 to May 1970, and his 
last duty assignment and major command was H Battery, 28th 
Artillery.  His military occupational specialty was "Search 
Lights."  The veteran received the National Defense Service 
Medal, the Republic of Vietnam Service Medal, and a Vietnam 
Campaign Medal.  The veteran's service personnel records do 
not provide additional detail, other than a notation that he 
participated in the Vietnam Counter Offensive Phase V and was 
awarded an "OC Bar (3)." 

In May 1994, the veteran submitted a claim of service 
connection for PTSD.  In response to the veteran's claim, the 
RO sent him a letter in July 1994 asking him to submit a 
statement outlining his in-service stressors, but the veteran 
did not submit the requested evidence.  

VA medical records were thereafter obtained in support of the 
veteran's claim.  These records, dated in September 1993, are 
negative for complaints or findings of a psychiatric 
disorder, including PTSD.  

Records from the Vet Center were also obtained.  These 
records, dated from January 1990 to March 1992, show a 
diagnosis of depression but are negative for diagnoses of 
PTSD.  Included in these records is a questionnaire completed 
by the veteran regarding his Vietnam experiences.  He did not 
identify any stressor with specificity, but noted that he had 
handled dead bodies, witnessed the wounding of American and 
enemy personnel, and had had three of his buddies killed in 
Vietnam.  He indicated that he had been primarily assigned to 
the 29th Artillery in Vietnam and that the most negative 
experience he had had while in Vietnam was the incompetence 
of senior NCO's.  

In an October 1994 rating decision, the RO denied service 
connection for PTSD, finding that the record was negative for 
any evidence of a current diagnosis of PTSD or of any 
specific stressor.  

In January 1995, the veteran submitted a notice of 
disagreement with the RO's decision.  In addition, he 
submitted a February 1995 letter from the U.S. Army & Joint 
Services Environmental Support Group (ESG) (now known as the 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
which was sent to him in response to his request for support 
of his PTSD claim.  In the letter, JSRRC indicated that 
although they knew that H Battery, 29th Field Artillery was 
involved in combat activities in Vietnam, in order to provide 
research concerning specific combat incidents and casualties, 
the veteran must provide specific information, such as dates, 
locations, unit designations, and names.  

In a March 1995 rating decision, the RO confirmed and 
continued the denial of service connection for PTSD.  A 
Statement of the Case was issued in March 1995, but the 
veteran did not perfect an appeal.

In June 1996, the veteran submitted a request to reopen his 
claim of service connection for PTSD.  He indicated that 
"[m]y HQ in Vietnam was at Cantho assigned to the 9th 
Division, MACV, establishing ambushes for the enemy with the 
Special Forces."  He indicated that he currently had PTSD as 
a result of his Vietnam experiences.  

In response to the veteran's claim, the RO asked the veteran 
to submit a personal description of the traumatic events he 
experienced in service.  The veteran did not submit the 
requested information.  

VA clinical records received in connection with the veteran's 
claim, dated from November 1984 to July 1996, show diagnoses 
of major depression, dysthymia, cyclothymia, alcohol abuse, 
and a personality disorder.  These records are negative for 
diagnoses of PTSD.  

In an August 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for PTSD.  Although the veteran 
was notified of the decision in an August 1996 letter, he did 
not appeal within the applicable time period.

On August 31, 2001, the veteran submitted his most recent 
request to reopen his claim of service connection for PTSD.  

In support of his claim, the veteran submitted VA 
hospitalization records, showing that in June 2001, he was 
admitted for treatment of anger related to survivors' guilt 
and symptoms of PTSD.  On admission, he reported that he had 
served in combat during service and was trained to use secure 
night vision equipment.  He indicated that he had received an 
Article 15, Court Martial, and Captain's Mast during service, 
but that his traumatic memories were related to the loss of 
his unit in Vietnam.  He reported that while he was home on 
leave, he saw on TV that his unit had been overrun and had 
sustained many losses.  He indicated that it was his belief 
that if he had been present, the incident would not have 
occurred.  The diagnoses on discharge from the hospital in 
September 2001 included PTSD, alcohol abuse, and personality 
disorder.

Also submitted by the veteran was a lengthy statement 
outlining in-service combat stressors, including various 
fights with the enemy.  He also indicated that his duties 
during service consisted of operating a searchlight to 
illuminate the field for operations.  The veteran reported 
that on one occasion, he had been granted a 30 day period of 
leave for extending his enlistment.  During this period, he 
indicated that he learned his unit had been overrun, 
sustaining 250 dead.  He indicated that had he been there, 
the incident would have never occurred, as the light would 
have caught the enemy in the open. 

In February and September 2002, the RO forwarded the 
veteran's statement, as well as his personnel records, to 
JSRRC in an attempt to obtain information corroborating his 
stressors.  In a November 2002 letter, JSRRC responded that 
they had coordinated their research with the U.S. Army Center 
for Military History regarding Battery H, 28th Artillery.  
JSRRC indicated that they were unable to verify that this 
unit served in the Republic of Vietnam.  In addition, JSRRC 
noted that the veteran's service personnel records were 
incomplete and did not list his units of assignment.  They 
noted that such information should be maintained in his 
Official Military Personnel File (OMPF) which could be 
obtained from the National Personnel Records Center (NPRC).  

At his April 2006 Board hearing, the veteran described combat 
experiences in Vietnam with the Battery H, 29th Artillery.  
He estimated that he had served in fire fights at least 30 to 
40 times during his tour of duty in Vietnam.  He also 
described his current symptomatology and indicated that he 
was under treatment for PTSD.  (Some of the veteran's service 
medical records do show the 29th Artillery as his unit.)

After the hearing, the veteran submitted additional VA 
clinical records, dated from February 2003 to April 2006.  In 
pertinent part, these records show continued treatment for 
PTSD.  

Applicable Law

Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

As set forth above, in an October 1994 rating decision, the 
RO denied service connection for PTSD on the basis that the 
record contained no evidence of a diagnosis of PTSD, nor any 
evidence of an in-service stressor.  In an August 1996 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for PTSD.  

Although the veteran was notified of these decisions, and of 
his appellate rights, he did not perfect an appeal within the 
applicable time period.  Thus, the decisions are final and 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim of service 
connection for PTSD.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

With these considerations, the Board has reviewed all the 
evidence of record, with particular attention to that 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in August 1996.

In this case, the veteran's claim of service connection for 
PTSD was previously denied on the basis that the record 
contained no medical evidence of a diagnosis of PTSD, nor did 
it contain any evidence of an in-service stressor.  The 
veteran has now submitted VA clinical records showing that he 
has been diagnosed as having PTSD.  In addition, he has 
provided a lengthy statement outlining his claimed in-service 
stressors.  The credibility of the veteran's stressor 
statements must presumed for the purpose of determining 
whether evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Obviously, the evidence discussed immediately above is new in 
that it was not previously of record.  Moreover, given the 
applicable criteria in this case, the Board finds that this 
evidence is material in that it relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.  

In view of the foregoing, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim of service connection for a PTSD.  38 C.F.R. 
§ 3.156(a) (2005).  Although the reopening requirements of 38 
U.S.C.A. § 5108 have been met, as set forth below, the Board 
has determined that additional development of the evidence is 
required prior to final consideration of this matter.


ORDER

New and material evidence having been received, the 
application to reopen the claim of service connection for 
PTSD is granted.


REMAND

The veteran is seeking service connection for PTSD, which he 
claims developed as a result of his Vietnam experiences, 
including during combat.  

As delineated above, the evidence required to support the 
occurrence of a claimed in-service stressor varies depending 
on whether or not the veteran was engaged in combat with the 
enemy.  When PTSD is claimed as a result of combat stressors, 
there must be a specific finding of fact of whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressors are related to combat.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  

In this case, the veteran claims to have engaged in combat 
during his tour of duty in Vietnam.  However, the RO has not 
yet made a clear determination as to whether the veteran 
served in combat with the enemy during service, for purposes 
of 38 U.S.C.A. § 1154(b).  See VA O.G.C. Prec. Op. No. 12-99, 
65 Fed. Reg. 6,256-58 (2000).  Similarly, the RO has not yet 
made complete efforts to assist the veteran in obtaining 
corroborative evidence of his claimed stressors, if 
verification is warranted.  Here, the Board notes that the 
Court has provided guidance in the verification of some types 
of likely noncombat stressors during certain combat zone 
operations, including the corroboration, by unit history, of 
a veteran's depiction of rocket attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (records supporting Marine 
veteran's statements of rocket attacks at Da Nang sufficient 
corroboration of noncombat stressor evidence showing 
independent evidence of stressful event).

The record on appeal contains some of the veteran's service 
personnel records, but they are incomplete, as noted in the 
November 2002 letter from JSRRC.  The veteran's unit of 
assignment and duties in Vietnam remain unclear.  Such 
records are obviously relevant to reaching a determination on 
whether the veteran engaged in combat during Vietnam and/or 
whether noncombat stressors can be corroborated.  

In view of the foregoing, a request for the veteran's 
complete service personnel records must be made.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2005).  Indeed, 
VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service personnel records.  
VA may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile. 38 C.F.R. § 3.159(c)(2) (2005).  
Thus, a remand for this action is now necessary.

Finally, the Board notes that although the RO provided the 
veteran with an October 2001 notification letter regarding 
his claim of service connection for PTSD, the Court has since 
issued a decision holding that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice previously provided to the veteran did not contain 
notice of all five elements of a service connection claim.  
Thus, a corrective letter should be issued on remand.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.  

2.  The RO should contact the National 
Personnel Center (NPRC) or other 
appropriate repository of records, and 
request complete copies of the veteran's 
service personnel records, including his 
Official Military Personnel File, for the 
purposes of clarifying his duties and 
units of assignment in Vietnam.  All 
efforts to obtain such records should be 
documented in the claims folder.  The RO 
should note that the veteran contends 
that he served in Vietnam with theBattery 
H, 29th Artillery, even though his DD 
Form 214 shows his last duty assignment 
and major command was H Battery, 28th 
Artillery.  Some of the veteran's service 
medical records do show the 29th 
Artillery as his unit.

3.  Upon receipt of any additional 
records from the service department, the 
RO should contact the JSRRC at 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The JSRRC should be requested to 
review the veteran's unit history to 
verify the stressors provided by the 
veteran.  

4.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  

5.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service which has been 
corroborated by the evidence of record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  After undertaking any additional 
development deemed essential, such as a 
VA psychiatric examination if necessary, 
the RO should again review the veteran's 
claim of service connection for PTSD.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


